DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 June 2021.
3.	Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 08 June 2021 is acknowledged.

Specification
4.	The disclosure is objected to because of the following informalities:
	On p. 4, line 15, please correct “chat”.
	On p. 6, lines 25 and 27, please clarify what “the bristle” is.
Appropriate correction is required.

    Claim Objections
5.	Claim 6 is objected to because of the following informalities:
	Claim 6, line 1, “the first bristle sheet layer” lacks proper antecedent basis.
	Claim 6, line 2, “the second bristle sheet layer” lacks proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No.  US 2002/0046436 (hereinafter Suzuki et al.).
As for claim 1, Suzuki et al. discloses in Figs. 1-3, for example, a brush, comprising a brush head at brush body 1 and a brush handle 4, wherein a bristle “sheet” defined by fabric material 3 is “tightly bonded” (merely relative; no clear standard as to measure what exactly constitutes “tightly”; Fig. 3) to an outer root of the brush head 1 (paragraphs [0028]-[0032]), and a height of the bristle sheet 3 is less than that of an edge of the brush head 1 (Figs. 1 and 2). As for claim 1 reciting that the brush is a makeup brush, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As for claim 3, wherein the bristle sheet 3 partially or completely wraps the outer root of the brush head (Fig. 3).


Allowable Subject Matter
9.	Claims 2 and 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Telwar et al., Briggs and Traub are pertinent to various bristle support arrangements.


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






								/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723